Citation Nr: 9921637	
Decision Date: 08/02/99    Archive Date: 08/12/99

DOCKET NO.  96-36 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1942 to 
November 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1996 rating decision of the Department of Veterans 
Affairs (VA) Houston Regional Office (RO) which denied 
service connection for the cause of the veteran's death.  In 
January 1998, the Board remanded this matter for additional 
development of the evidence.


FINDINGS OF FACT

1.  The veteran died in April 1996; the cause of death was 
respiratory arrest due to bowel infarction; emphysema was 
noted to be a significant condition contributing to death.

2.  At the time of his death, service connection was in 
effect for inactive pulmonary tuberculosis, malaria, 
bilateral partial hearing loss, and an appendectomy scar, 
each rated as noncompensable.

3.  The record contains no evidence that respiratory arrest, 
bowel infarction, or emphysema, were present during the 
veteran's active service or for many years thereafter.  

4.  No competent (medical) evidence has been submitted 
linking the veteran's respiratory arrest, bowel infarction, 
or emphysema to his active service, any incident therein, or 
any service-connected disability, including inactive 
pulmonary tuberculosis.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A review of the service medical records shows that in 
December 1942, the veteran was treated for bronchitis.  In 
January 1943, he underwent an appendectomy and was again 
treated for bronchitis.  In July 1943, he was hospitalized 
for treatment of acute otitis media.  Shortly after his 
separation from service, in December 1945, the veteran was 
hospitalized and treated for a recurrence of malaria which he 
was noted to have contracted during military service in the 
South Pacific.  By April 1946 rating decision, the RO granted 
service connection for malaria, an appendectomy scar, and a 
bilateral hearing loss.  

In March 1948, the veteran was diagnosed with moderately 
advanced, active tuberculosis.  The following month, he was 
hospitalized at a VA facility for further treatment.  Chest 
X-ray on admission showed infiltrative changes in the right 
apex and subclavicular region with honeycombing and probably 
cavitation.  It was also noted that there had been a spread 
to the left lung.  A right pneumothorax was begun and 
continued until the veteran's discharge from the hospital in 
October 1948.  A second chest X-ray taken shortly before 
discharge showed satisfactory pneumothorax on the right with 
about 50 percent collapse of the lung.  The infiltrative area 
in the right upper lobe was still present and appeared 
somewhat smaller; some honeycombing remained in the area of 
infiltration.  The area of infiltration previously observed 
on the left was still present, but was slightly smaller and 
harder.  It was noted that sputum tests had been negative for 
the past 6 months.  The diagnoses on discharge included 
pulmonary tuberculosis, moderately advanced, quiescent.  

By October 1949 rating decision, the RO granted service 
connection for moderately advanced pulmonary tuberculosis, 
quiescent, with right pneumothorax.  A 100 percent rating was 
assigned.  

The record shows that the veteran continued regular treatment 
for tuberculosis.  In October 1946, he was hospitalized after 
a chest X-ray showed evidence of possible reactivation of the 
disease in the left apex.  During such hospitalization, 
sputum examination were negative on culture.  In January 
1957, he was given a 7 day pass to visit family.  He did not 
return and was irregularly discharged.  The diagnosis was 
moderately advanced pulmonary tuberculosis, nonactive.  

Based on a VA hospitalization report showing inactive 
tuberculosis, by April 1957 rating decision, the RO assigned 
the following ratings for tuberculosis pursuant to Diagnostic 
Code 6722:  100 percent to January 13, 1959 (two years after 
date of inactivity, following active tuberculosis); 50 
percent to January 13, 1963 (4 years after date of 
inactivity); 30 percent to January 13, 1968; and a 
noncompensable rating from January 14, 1968.  Noncompensable 
ratings for malaria, partial bilateral hearing loss, and an 
appendectomy scar were continued.  These ratings remained in 
effect until the time of the veteran's death; the medical 
evidence of record shows that his tuberculosis remained 
inactive until the time of his death.

In April 1996, the veteran died.  The certificate of death 
lists the cause of death as respiratory arrest due to bowel 
infarction.  A significant condition contributing to his 
death was noted to be emphysema.  An autopsy was not 
performed.

Later that month, the appellant's application for dependency 
and indemnity compensation was received at the RO.  

In support of her claim, she submitted an April 1995 letter 
from J.D. Britton, M.D., who indicated that he had evaluated 
the veteran for a possible pneumoconiosis at that time.  It 
was noted that at the time of the examination, the veteran 
was 75 years old, was smoking approximately one pack of 
cigarettes daily, and had a 60-pack year smoking history.  In 
reviewing the veteran's medical history, it was noted that he 
had been treated for tuberculosis from approximately 1947 
through the late 1950s and that he had received therapeutic 
pneumothoraces to the right chest.  Dr. Britton noted that 
the veteran reported that he had received pneumothoraces 
every other day for approximately 3 years, that he had 
received extensive chemotherapeutic medications for 10 years, 
and that he had undergone a thoracoscopy in the right chest 
in the 1950s for apparent license of adhesions in the pleural 
surface of the right chest.  It was also noted that the 
veteran had exposures to asbestos between 1953 and 1981 as a 
boiler operator.  On examination, pulmonary function studies 
revealed findings compatible with severe airway obstruction 
and possible superimposed restrictive defect.  Chest X-ray 
films showed evidence of chronic obstructive pulmonary 
disease.  There were extensive calcifications and volume 
reduction of the right lung with extensive scarring 
particularly in the mid and lower lung zones.  The right lung 
also exhibited parenchymal and pleural scarring in the right 
upper lung.  The assessment was very severe chronic 
obstructive pulmonary disease and an extensive smoking 
history.  It was also noted that he had a lengthy history of 
treatment for tuberculosis and that chest X-ray films 
revealed evidence of unilateral pleural and parenchymal 
abnormalities, which he believed were induced by repeated 
pneumothoraces and evasive procedures to the right chest.  
Dr. Britton concluded that the veteran's chest X-ray 
presentation was a combination of chronic obstructive 
pulmonary disease as well as prior treatment of tuberculosis 
in the 1940s and 1950s.

Also submitted by the appellant was an April 1996 letter from 
the veteran's private physician indicating that the veteran 
had been under his care since 1992 for treatment of severe 
chronic obstructive pulmonary disease.  He stated that the 
veteran had been on oxygen for the past year.

The veteran's claims folder was thereafter forwarded to a VA 
pulmonary specialist for an opinion as to whether any of the 
veteran's service-connected disabilities had contributed to 
the cause of his death.  In a November 1998 medical opinion, 
the VA examiner indicated that he had carefully reviewed the 
veteran's claims folder.  He noted that the veteran had died 
in April 1996 with the death certificate interpreting the 
cause of death as respiratory failure and acute bowel 
infarction.  He also noted that the veteran had a long 
history of chronic obstructive pulmonary disease, as well as 
a history of tuberculosis in the late 1940s and early 1950s 
for which therapeutic right pneumothorax and chemotherapy had 
been performed.  After reviewing the record, and based on his 
professional expertise, the VA examiner concluded that there 
was no plausible relationship between any of the veteran's 
service-connected disabilities and his death.  

In reaching this conclusion, the examiner explained that he 
had reviewed the April 1995 letter from Dr. Britton, and 
indicated that he certainly concurred with his conclusion 
that the veteran's chest X-ray exhibited parenchymal and 
pleural scarring, secondary to previous tuberculosis and 
right pneumothorax.  However, the VA examiner noted that 
these radiographic changes did not correlate to any 
functional impairment.  In fact, he noted that Dr. Britton's 
letter detailed the results of a pulmonary function test 
which showed severe obstructive lung disease (emphysema); 
however, there was no evidence of a restrictive ventilatory 
defect on this test, which would have been evident if the 
veteran's previous tuberculosis and therapeutic right 
pneumothorax had resulted in any significant functional 
impairment.  As such, the examiner concluded that, while it 
was obvious from a review of the claims folder that the 
veteran had had severe chronic obstructive pulmonary disease 
(which may or may not have played a secondary role in his 
death), there was no evidence to show that the veteran's 
service-connected tuberculosis or therapeutic right 
pneumothorax were at all responsible in any part for the 
veteran's death.

II.  Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (1998).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it causally shared 
in producing death, but rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312 (1998).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3) (1998).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
effected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (1998).

In general, the initial question before the Board is whether 
the claimant has met his or her burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded.  38 U.S.C.A. § 
5107(a).  The U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) has set forth the parameters of what 
constitutes a well-grounded claim, i.e., a plausible claim, 
one which is meritorious on its own or capable of 
substantiation. Such a claim need not be conclusive, but only 
possible to satisfy the initial burden of section 5107(a).  
See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

III.  Analysis

In this case, the Board must find that the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death is not well grounded.  According to the death 
certificate associated with the claims file, the veteran died 
as a result of respiratory arrest, bowel infarction, and 
emphysema.  However, there no diagnosis of these conditions 
in service and the first post-service medical evidence of 
emphysema comes many years after service.  

Moreover, the record contains no competent (medical) evidence 
linking the veteran's fatal respiratory arrest, bowel 
infarction, or emphysema to his service, any incident 
therein, or any service-connected disability, including his 
tuberculosis.  Likewise, the Board notes that there is no 
competent evidence of record that the veteran's service-
connected disabilities (including inactive pulmonary 
tuberculosis) made him materially less capable of resisting 
his fatal disease or had a material influence in his 
accelerating death.  In fact, according to a November 1998 VA 
medical opinion, the veteran's service-connected disabilities 
were in no way responsible for any part of the veteran's 
death.  Thus, in the absence of any competent medical 
evidence of a link or causal relationship between the 
veteran's death and his service, any incident therein, or any 
service-connected disability, that there is no basis under 
the law to award service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5107(a).

In reaching this decision, the Board recognizes that the 
veteran served in the U.S. Army and was a decorated veteran 
of World War II.  However, the Board is bound in its 
decisions by the laws enacted by Congress, the regulations 
lawfully adopted by the VA, and the decisions of the Court. 
38 U.S.C.A. §7104(c).  Applying such criteria to the facts in 
this case, the Board is compelled to find that the 
appellant's claim is not well grounded.  Because the 
appellant has not submitted a well-grounded claim, VA is 
under no obligation to assist her in the development of facts 
pertinent to her claim.  38 U.S.C.A. § 5107(a).  

The Board also concludes that VA's duty under 38 U.S.C.A. § 
5103(a) has been satisfied in this case.  The Federal Circuit 
has held that section 5103(a) imposes a duty on VA to notify 
a claimant of the evidence needed to complete a submitted 
application when VA is aware, or reasonably should be aware, 
of the existence of such relevant evidence.  McKnight v. 
Gober, 131 F.3d 1483 (1997).  In this case, the appellant has 
not reported the existence of any evidence that could serve 
to render his claim well grounded.  Thus, there is no further 
duty on the part of VA to advise her of the evidence 
necessary to complete her application.  38 U.S.C.A. 5103.

The Board also notes that in January 1998 written argument to 
the Board, the veteran's representative requested an 
independent medical expert (IME) opinion on the matter of 
whether the veteran's tuberculosis either caused or 
materially contributed to his death.  When, in the opinion of 
the Board, additional medical opinion is warranted by the 
medical complexity or controversy involved in an appeal, the 
Board may obtain an advisory medical opinion from one or more 
independent medical experts who are not employed by the VA.  
See 38 U.S.C.A. § 7109; 38 C.F.R. § 20.901(d).  The necessity 
of obtaining such an opinion is left to the discretion of the 
Board.  Bielby v. Brown, 7 Vet. App. 260, 269 (1994).

The Board notes that the appellant in Bielby "offered 
numerous medical treatises" in support of his claim.  7 Vet. 
App. at 263.  In this case, on the other hand, neither the 
appellant nor her representative has stated with any 
specificity why this case presents a complex or controversial 
medical problem.  Rather, her representative appears to be 
merely seeking a medical opinion in support of the 
appellant's theory of entitlement.  The Board cannot 
entertain lay speculation on medical matters.  Espiritu, 2 
Vet. App. at 495.  The evidence presented does not identify 
such medical complexity or controversy for which an IME 
opinion is necessary at this time.  Further, there is no 
indication that an IME examination would provide additional 
pertinent information helpful to the appellant's claim.  The 
duty to assist as interpreted by the Court is circumscribed 
and appears to apply to evidence which may exist but which 
has not been obtained.  See Counts v. Brown, 6 Vet. App. 473, 
478-9 (1994).  As the Court has stated:  "The VA's . . . 
'duty to assist' is not a license for a 'fishing expedition' 
to determine if there might be some unspecified information 
which could possibly support a claim."  Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992) (emphasis added).  Thus, the 
Board concludes that resort to an IME is not warranted in 
this case.


ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 

